DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, and 7 in the reply filed on 02/05/2021 is acknowledged. Note: newly presented claims 8 and 9 have been examined due to dependency as well as claim 5.
Election was made without traverse in the reply filed on 02/05/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body covering described in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for adjusting tension”, as per the specifications, it is determined that the structure specified or equivalents thereof found in paragraph [0031] and “hip fastening member” is found in [0052].  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear to the Office which structure Applicant refers to as “the body covering”.  For the purpose of Examination, the Office is interpreting “the body covering” as a pair of leggings that covers the waist and legs of a user.  Clarification is requested.
As to claims 2 and 7, it is unclear to which structure in claim 1 Applicant is claiming the ratio.  
Claims 3, 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohan U.S. Publication No. (2014/0298575 A1) in view of Basting U.S. Publication No. (2003/0195092 A1).
With respect to claim 1, Cohan discloses a garment comprising a body covering or leggings (10), [0037] and  two support belts Al, A2 (16 and 16, fig.1) arranged on the body covering or leggings (10), the body covering or leggings (10) comprising a portion A (belt 22, figs.3, 5, 6 and 10), [0037] for covering the waist of the wearer (shown in fig.10 in phantom) and portions for covering joints (leggings 10 are shown to cover the joints of the user in fig.10),
 wherein each of the two support belts (16, 16) is arranged on the body covering or leggings (10) to run along a surface of the body of the wearer (as shown in fig.10) so that each of the joint-covering portions of the body covering is positioned between one end of the one of the two support belts and the opposite end thereof (as shown in fig.10), wherein the support belts (16 and 16) are attached to the body covering (10) so that the body covering (10) are separately (as shown in fig.1) and individually stretchable in [0021] Cohan discloses leggings (10) may have a comfortable midrise to go with a slim elastic waistband (22) that offers an easy fit and 
wherein each of the two support belts (16 and 16) has a tension T1 in a direction S connecting said one end and said opposite end of the one of the two support belts (when connected to hook and loop fasteners shown in (figs.1-2), and portions of the body covering or , and 
wherein the portions for covering joints of the wearer comprise a portion B for covering the right knee of the wearer and a portion C for covering the left knee of the wearer (as shown in fig.10) as well as in [0021] Cohan discloses the body covering or leggings (10) is ankle-length but the leggings may be shorter or longer in length depending upon the circumstances, 
wherein one end of the support belt Al is detachably via hook and loop attached to the right side of the portion A, and the opposite end of the support belt Al is detachably via hook and loop attached to the left side of the portion B (shown in figs.1-2), and 
wherein one end of the support belt A2 is detachably attached to the left side of the portion A, and the opposite end of the support belt A2 is detachably attached to the right side of the portion C (as shown in figs.1-2).  
Cohan substantially discloses the invention as claimed except (1) each of the two support belts are separately and individually stretchable and (2) each has a tension T2 in a direction parallel to the direction S, and the tension T1 is larger than the tension T2 when the garment is worn.
Basting however, teaches an exercise device to selectively exercise leg muscles. The exercise device comprises a waist portion, a rigid member attachable to the waist portion and an elastic strap attachable to the rigid member and a foot of a user.  The exercise device comprises a waist member (12) constructed of a flexible material [0011] to circumferentially circumscribe the waist or mid-section of the user such that opposing ends 22 and 24 of the waist member 12 are adjacent to respective frontal thigh regions of the user [0011].  Attached to the waist member 12 
In view of the teachings of Basting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the two support belts of Cohan in like manner, being made of an elastic material that exhibits stretchability, elasticity or similar properties in a longitudinal direction.
The combination of Cohan/Basting substantially discloses the invention as claimed except portions of the body covering or leggings that lies below the support belts each has a tension T2 in a direction parallel to the direction S, and the tension T1 is larger than the tension T2 when the garment is worn.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the tension of the body covering or leggings that lies below the support belts in order to help alleviate the hip pain across a joint of a user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2, the combination of Cohan/Basting substantially discloses the invention as claimed except a ratio of the tension T1 to the tension T2 (T1/T2) ranging from 3 to 100.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the tension such that a ratio of the tension T1 to the tension T2 (T1/T2) ranging from 3 to 100 in order to help alleviate hip pain across a joint of a user, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
With respect to claim 3, the combination of Cohan/Basting substantially discloses the invention as claimed.  Cohan further discloses means for adjusting the tension T1 via hook and loop fasteners disposed on the leggings (10) as well as straps or support belts (16 and 16 in fig.1).  
With respect to claim 5, the combination of Cohan/Basting substantially discloses the invention as claimed.  Cohan further discloses the body covering or leggings (10) further comprises a portion for covering a region around the right and left iliac crests of the wearer when the garment is worn (as shown in fig.10 the body covering covers the bones sit on either side of your pelvis) except an adjusting belt, wherein the adjusting belt is overlaid on the iliac crest-covering portion of the body covering, and wherein the garment has a hip fastening member that detachably attaches the adjusting belt to at least part of the portion A.  
Basting however teaches an adjusting belt (18) circumferentially circumscribes the waist member 12 and attaching members 30 about the waist or mid-section of the user [0017]. In [0011], Basting teaches the waist member 12 is positionable about a waist or mid-section of the user. The waist or mid-section of the user may be defined as the portion of the human body located between the thorax and hips (areas where the right and left iliac crest is located), in addition buckle (38) as well as hook and loop fastener detachably attaches the adjusting belt to at least part of the portion of waist member (12) and [0017].
In view of the teachings of Basting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Cohan by incorporating an adjusting belt, wherein the adjusting belt is overlaid on the iliac crest-covering 
With respect to claim 7, the combination of Cohan/Basting substantially discloses the invention as claimed.  Cohan further discloses means for adjusting the tension T1 via hook and loop fasteners disposed on the leggings (10) as well as straps or support belts (16 and 16 in fig.1).  
With respect to claim 8, the combination of Cohan/Basting substantially discloses the invention as claimed.  Cohan further discloses the body covering or leggings (10) further comprises a portion for covering a region around the right and left iliac crests of the wearer when the garment is worn (as shown in fig.10 the body covering covers the bones sit on either side of your pelvis) except an adjusting belt, wherein the adjusting belt is overlaid on the iliac crest-covering portion of the body covering, and wherein the garment has a hip fastening member that detachably attaches the adjusting belt to at least part of the portion A.  
Basting however teaches an adjusting belt (18) circumferentially circumscribes the waist member 12 and attaching members 30 about the waist or mid-section of the user [0017]. In [0011], Basting teaches the waist member 12 is positionable about a waist or mid-section of the user. The waist or mid-section of the user may be defined as the portion of the human body located between the thorax and hips (areas where the right and left iliac crest is located), in addition buckle (38) as well as hook and loop fastener detachably attaches the adjusting belt to at least part of the portion of waist member (12) and [0017].

With respect to claim 9, the combination of Cohan/Basting substantially discloses the invention as claimed.  Cohan further discloses the body covering or leggings (10) further comprises a portion for covering a region around the right and left iliac crests of the wearer when the garment is worn (as shown in fig.10 the body covering covers the bones sit on either side of your pelvis) except an adjusting belt, wherein the adjusting belt is overlaid on the iliac crest-covering portion of the body covering, and wherein the garment has a hip fastening member that detachably attaches the adjusting belt to at least part of the portion A.  
Basting however teaches an adjusting belt (18) circumferentially circumscribes the waist member 12 and attaching members 30 about the waist or mid-section of the user [0017]. In [0011], Basting teaches the waist member 12 is positionable about a waist or mid-section of the user. The waist or mid-section of the user may be defined as the portion of the human body located between the thorax and hips (areas where the right and left iliac crest is located), in addition buckle (38) as well as hook and loop fastener detachably attaches the adjusting belt to at least part of the portion of waist member (12) and [0017].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786